Citation Nr: 0907424	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to August 
1943.  He died in June 2006.  The appellant is the Veteran's 
sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant was scheduled to appear at a hearing at the RO 
before a Veterans Law Judge in August 2008.  She did not 
appear or offer an explanation as to why she failed to 
appear.  The hearing request is, therefore, deemed withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

At the time of the Veteran's death, there were no due and 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There are certain instances where the VCAA does not apply 
because the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith) v. Gober, 14 Vet. App. 227, 230 (2000) (claim that 
a Federal statute provides for payment of interest on past-
due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  This is indeed the situation in 
this case.  The facts are not in dispute; instead, resolution 
of the claim is wholly dependent on interpretation of the 
applicable laws and regulations pertaining to the payment of 
accrued benefits.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004 (June 23, 2004).

A claim for accrued benefits must be adjudicated on the basis 
of the evidence of record at the relevant time in question - 
the date of the veteran's death.  38 C.F.R. § 3.1000.  No 
reasonable possibility exists that further notice or 
assistance would aid in substantiating the claim, any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A;  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The Court has held that, in such cases where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. 
§ 5121(a) (West 2002 & Supp. 2008); 38 C.F.R.§ 3.1000 (a) 
(2008).  Moreover, an "[a]pplication for accrued benefits 
must be filed within one year after the date of death."  
38 C.F.R. § 3.1000(c).  The appellant's claim was timely 
filed.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the 
payment of accrued benefits.  The revision to the statute 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).

The Veteran died in June 2006, after the date of enactment.  
Therefore, the appellant's claim is considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits.

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or 
her dependent parents (in equal shares) 
or to the surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.
38 C.F.R. § 3.1000(a); see also 38 U.S.C.A. § 5121(a).

In an April 2006 rating determination, the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance, with an effective date of December 30, 
2005.  

In a May 2006 letter, the RO notified the Veteran of the 
award.  The RO advised the Veteran that payment in the amount 
of $1,001 per month was made effective January 1, 2006, with 
monthly payment being reduced to $979 as of April 1, 2006.  

In July 2006, the appellant submitted an application for 
burial benefits form along with the veteran's death 
certificate, his DD Form 214, and a bill from the funeral 
home in the amount of $8623.59.  The death certificate showed 
that the veteran died on June [redacted], 2006.

On a July 2006 report of contact form, it was noted that the 
funeral bill was the same as previously reported, as of July 
3, 2006, and that no payments had been made with regard to 
the funeral bill. 

In November 2006, the RO denied the appellant's claim for 
accrued benefits.  The RO noted that the veteran had died on 
June [redacted], 2006, and that the law said that a beneficiary was 
not entitled to benefits for any part of the month in which 
he died.  Therefore, the veteran was not entitled to benefits 
after June 30, 2006.  The RO indicated that there were no 
accrued benefits as the Veteran was already paid all the 
benefits to which he was entitled.  The RO observed that the 
Veteran may not have cashed all his checks.  It indicated 
that if the appellant knew about uncashed checks, an effort 
should be made to return the uncashed checks to the RO.  It 
stated that it would consider the appellant's claim if there 
were uncashed checks for monies the Veteran had been entitled 
to receive.  

In her November 2006 notice of disagreement, the appellant 
noted that the veteran had been in very poor health and been 
approved for an increase in his pension from $511 to over 
$1000 per month in June of 2006, "right before" he died.  
She wrote that the increase was made effective in June 2005.  
The appellant stated that the Veteran had shown her the award 
letter.  She also reported that to the best of her knowledge, 
he did not receive his check for unpaid benefits.  She added 
that she was responsible for his final expenses and did not 
have enough money to do that.  The appellant stated that she 
applied for what she was owed.  

In her August 2007 substantive appeal, the appellant again 
stated that she was responsible for paying for the Veteran's 
final illness and burial.  She stated that she was certain 
that the Veteran did not receive any retroactive checks.  She 
noted that while VA indicated no checks were returned, there 
was no indication that any effort was made to determine 
whether the Veteran received and cashed the checks.  She 
noted that she and the Veteran were always very close and 
that she was certain that he would have shared the good news 
with her.  She pointed out that he had told her "right 
away" that he had been approved, and that to the best of her 
knowledge he died before he actually received payment.  

She noted that she still owed $5600.55 on his funeral bill.  
She stated that her total income was only $140 per month from 
Social Security and that she was entitled to food stamps.  
The appellant reported that she could not pay for his funeral 
without help and noted that the Veteran deserved a nice 
funeral.  

A VA payment history shows that the Veteran was paid $2186 on 
May 26, 2006.  He was also paid $979 on June 1, 2006; and 
$1147 on June 12, 2006.  At the appellant's request, VA 
traced these checks, and it was reported that they were paid 
on May 26, June 1, and June 12, 2006.

Accrued benefit payments are paid to the first living person 
listed in the following order: the veteran's spouse; his or 
her children (in equal shares); and his or her dependent 
parents (in equal shares) or the surviving parent.  In all 
other cases, only so much of the accrued benefit may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness or burial of the veteran. 38 C.F.R. 
§ 3.1000(a)(1),(4) 

The appellant is not the veteran's spouse, child, or 
dependent parent.  Moreover, it does not appear that she has 
incurred any final expenses at this point.  The appellant, by 
her own statements, has indicated that she used the veteran's 
own money to reduce the funeral bill to $5600.55.

In any event, the law and regulations governing the payment 
of accrued benefits specifically provide that reimbursement 
for such expenses of the veteran's last sickness or burial 
may be paid only from periodic monetary benefits (accrued 
benefits) to which a payee was due and unpaid at the time of 
his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In this case, there were in fact no periodic monthly benefits 
due and unpaid to the Veteran at the time of his death in 
June 2006.  VA records show that all benefits were paid to 
the veteran prior to his death and there is no evidence that 
they were returned to the Board, regardless of whether checks 
were cashed.  

Because there is no evidence that the appellant has borne any 
part of the veteran's last illness or burial, and the record 
does not show due and unpaid benefits at the time of his 
death, the claim must be denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


